 


 HCON 121 ENR: Recognizing the benefits and importance of school-based music education, and for other purposes.
U.S. House of Representatives
2007-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Tenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. CON. RES. 121 
 
 
May 15, 2007 
Agreed to 
 
CONCURRENT RESOLUTION 
Recognizing the benefits and importance of school-based music education, and for other purposes. 
 
 
Whereas school music programs enhance intellectual development and enrich the academic environment for students of all ages;  Whereas students who participate in school music programs are less likely to be involved with drugs, gangs, or alcohol and have better attendance in school;  
Whereas the skills gained through sequential music instruction, including discipline and the ability to analyze, solve problems, communicate, and work cooperatively, are vital for success in the 21st century workplace;  Whereas the majority of students attending public schools in inner city neighborhoods have virtually no access to music education, which places them at a disadvantage compared to their peers in other communities;  
Whereas the arts are a core academic subject, and music is an essential element of the arts; and  Whereas every student in the United States should have an opportunity to reap the benefits of music education: Now, therefore, be it  
 
That it is the sense of the Congress that music education grounded in rigorous instruction is an important component of a well-rounded academic curriculum and should be available to every student in every school.   Clerk of the House of Representatives.Secretary of the Senate. 